OLD NATIONAL BANCORP
AMENDED AND RESTATED 2008 INCENTIVE COMPENSATION PLAN
(Amended and Restated as of May 10, 2012)
ARTICLE I.
PURPOSE AND DURATION

Section 1.01. Establishment of the Plan. Old National Bancorp, an Indiana
corporation, hereby establishes an equity-based incentive compensation plan, to
be known as the Old National Bancorp Amended and Restated 2008 Incentive
Compensation Plan (“Plan”), amended and restated as of May 10, 2012. The Plan
was initially approved by the shareholders of the Company on May 15, 2008. This
amendment and restatement of the Plan was adopted by the Company’s Board on
January 26, 2012, contingent on shareholder approval, and it became effective
upon the shareholders’ approval of the Plan on May 10, 2012.

Section 1.02. Purposes of the Plan. The purposes of the Plan are to further the
growth and financial success of the Company and its Affiliates by aligning the
interests of Participants more closely with the interests of the Company’s
shareholders; to provide Participants with an additional incentive to excel in
performing services for the Company and its Affiliates, and to promote teamwork
among Participants. The Plan is further intended to provide flexibility to the
Company and its Affiliates in attracting, motivating, and retaining key
employees. To achieve these objectives, the Plan provides for the grant of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Units, Performance Shares,
Shares, and Short-Term Incentive Awards.

ARTICLE II.
DEFINITIONS AND RULES OF INTERPRETATION

Section 2.01. Definitions. For purposes of the Plan, the following words and
phrases shall have the following meanings, unless a different meaning is plainly
required by the context:



  (a)   “Act” or “1934 Act” means the Securities Exchange Act of 1934, as
amended from time to time.



  (b)   “Affiliate” means any corporation or any other entity (including, but
not limited to, a partnership, limited liability company, joint venture, or
Subsidiary) controlling, controlled by, or under common control with the
Company.



  (c)   “Affiliated SAR” means an SAR that is granted in connection with a
related Option and is deemed to be exercised at the same time as the related
Option is exercised.



  (d)   “Aggregate Share Limit” has the meaning specified in Section 4.01(a).



  (e)   “Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Service-Based Restricted Stock, Performance-Based Restricted Stock, Restricted
Stock Units, Performance Units, Performance Shares, Shares, or Short-Term
Incentive Awards.



  (f)   “Award Agreement” means the written agreement that sets forth the terms
and conditions applicable to an Award.



  (g)   “Board” or “Board of Directors” means the Company’s Board of Directors,
as constituted from time to time.



  (h)   “Cashless Exercise” means, if there is a public market for the Shares,
the payment of the Exercise Price for Options (i) through a same day sale
commitment from the Participant and a FINRA member firm, whereby the Participant
irrevocably elects to exercise the Option and to sell a portion of the Shares so
purchased to pay the Exercise Price, and whereby the FINRA member firm
irrevocably commits upon receipt of such stock to forward the Exercise Price
directly to the Company, or (ii) through a margin commitment from the
Participant and a FINRA member firm whereby the Participant irrevocably elects
to exercise the Option and to pledge the Shares so purchased to the FINRA member
firm in a margin account as security for a loan from the FINRA member firm in
the amount of the Exercise Price and whereby the FINRA member firm irrevocably
commits upon receipt of such Shares to forward the Exercise Price directly to
the Company.



  (i)   “Cause” means, for purposes of determining whether and when a
Participant has incurred a Termination of Service for Cause, (i) any act or
failure to act that permits the Company or an Affiliate to terminate the written
agreement or arrangement between the Participant and the Company or Affiliate
for “cause,” as defined in such agreement or arrangement or, (ii) if there is no
such agreement or arrangement, or the agreement or arrangement does not define
the term “cause,” any act or failure to act deemed to constitute “cause” under
the Company’s established and applied practices, policies, or guidelines
applicable to the Participant.



  (j)   “Change in Control” has the meaning specified in Section 15.02.



  (k)   “Code” means the Internal Revenue Code of 1986, as amended from time to
time.



  (l)   “Committee” means the Compensation and Management Development Committee
of the Board or such other committee appointed by the Board pursuant to
Section 3.01 to administer the Plan.



  (m)   “Company” means Old National Bancorp, an Indiana corporation, and any
successor thereto.



  (n)   “Covered Employee” means an Employee who is a “covered employee” as
defined in Code Section 162(m)(3).



  (o)   “Director” means any individual who is a member of the Board of
Directors.



  (p)   “Effective Date” means May 15, 2008, which is the date on which the
Company’s shareholders initially approved the Plan.



  (q)   “Employee” means an officer or key employee of the Company or an
Affiliate.



  (r)   “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.



  (s)   “Fair Market Value” means, with respect to a Share as of a particular
date, the per share closing price for the Shares on such date, as reported by
the principal exchange or market over which the Shares are then listed or
regularly traded. If Shares are not traded over the applicable exchange or
market on the date as of which the determination of Fair Market Value is made,
“Fair Market Value” means the per share closing price for the Shares on the most
recent preceding date on which the Shares were traded over such exchange or
market. If the Shares are not traded on national securities exchange or market,
the “Fair Market Value” of a Share shall be determined by the Committee in a
reasonable manner pursuant to a reasonable valuation method. Notwithstanding
anything to the contrary in the foregoing, as of any date, the “Fair Market
Value” of a Share shall be determined in a manner consistent with avoiding
adverse tax consequences under Code Section 409A and, with respect to an
Incentive Stock Option, in the manner required by Code Section 422.



  (t)   “FINRA” means the Financial Industry Regulatory Authority.



  (u)   “Fiscal Year” means the annual accounting period of the Company.



  (v)   “Freestanding SAR” means an SAR that is granted independently of any
Option.



  (w)   “Grant Date” means the date specified by the Committee or the Board on
which a grant of an Award under this Plan will become effective, which date will
not be earlier than the date on which the Committee or the Board takes action
with respect thereto.



  (x)   “Incentive Stock Option” means an option to purchase Shares that is
granted pursuant to the Plan, is designated as an “incentive stock option,” and
satisfies the requirements of Code Section 422.



  (y)   “1999 Plan” means the Old National Bancorp 1999 Equity Incentive Plan,
which was approved by shareholders on April 15, 1999.



  (z)   “Nonqualified Stock Option” means an option to purchase Shares that is
granted pursuant to the Plan and is not an Incentive Stock Option.



  (aa)   “Option” means an Incentive Stock Option or a Nonqualified Stock
Option.



  (bb)   “Option Period” means the period during which an Option is exercisable
in accordance with the applicable Award Agreement and Article VI.



  (cc)   “Participant” means an Employee to whom an Award has been granted.



  (dd)   “Performance Award” means, with respect to a Participant for a
Performance Period, an Award under which the amount payable to the Participant
(if any) is contingent on the achievement of pre-established Performance Targets
during the Performance Period.



  (ee)   “Performance-Based Compensation” means compensation described in Code
Section 162(m)(4)(C) that is excluded from “applicable employee remuneration”
under Code Section 162(m).



  (ff)   “Performance-Based Restricted Stock” means Restricted Stock that is
subject to forfeiture unless specified Performance Targets are satisfied during
the Performance Period.



  (gg)   “Performance Measures” means, with respect to a Performance Award, the
objective factors used to determine the amount (if any) payable pursuant to the
Award. “Performance Measures” shall be based on any of the factors listed below,
alone or in combination, as determined by the Committee. Such factors may be
applied (i) on a corporate-wide or business-unit basis, (ii) including or
excluding one or more Subsidiaries, (iii) in comparison with plan, budget, or
prior performance, and/or (iv) on an absolute basis or in comparison with
peer-group performance. The factors that may be used as Performance Measures
are: (1) interest income; (2) net interest income; (3) interest expense; (4) net
interest margin; (5) non-interest income; (6) fee income; (7) revenues;
(8) securities gains or losses; (9) other income; (10) deposits; (11) deposit
growth; (12) deposit market share; (13) non-interest expense; (14) total
expenses; (15) efficiency ratio; (16) credit quality; (17) non-performing
assets; (18) net charge offs; (19) provision expense; (20) operating income;
(21) budgeted margin (which is business unit income before taxes excluding
intangible amortization and unallocated expenses); (22) net income;
(23) earnings per share; (24) return on assets; (25) return on equity;
(26) regulatory capital ratios; (27) stock price; (28) dividends; (29) total
shareholder return; (30) productivity; (31) customer satisfaction; (32) employee
diversity goals or employee turnover; (33) specified objective social goals; and
(34) goals relating to acquisitions or divestitures of subsidiaries or business
units. Performance Measures may differ from Participant to Participant and from
Award to Award.



  (hh)   “Performance Period” means the period of time during which Performance
Targets must be achieved with respect to an Award, as established by the
Committee.



  (ii)   “Performance Share” means an Award granted to a Participant pursuant to
Section 10.01, the initial value of which is equal to the Fair Market Value of a
Share on the Grant Date.



  (jj)   “Performance Targets” means, with respect to a Performance Award for a
Performance Period, the objective performance under the Performance Measures for
that Performance Period that will result in payments under the Performance
Award. Performance Targets may differ from Participant to Participant and Award
to Award.



  (kk)   “Performance Unit” means an Award granted to a Participant pursuant to
Section 10.01, the initial value of which is established by the Committee on or
before the Grant Date.



  (ll)   “Period of Restriction” means the period during which a Share of
Restricted Stock is subject to restrictions and a substantial risk of
forfeiture.



  (mm)   “Plan” means the Old National Bancorp Amended and Restated 2008
Incentive Compensation Plan, as set out in this instrument and as hereafter
amended from time to time.



  (nn)   “Restricted Stock” means an Award granted to a Participant pursuant to
Section 8.01.



  (oo)   “Restricted Stock Unit” means an Award granted to a Participant
pursuant to Section 9.01 and represents the right of the Participant to receive
Shares or cash at the end of the specified period.



  (pp)   “Retirement” means, with respect to a Participant, Termination of
Service after having (i) completed at least five years of service with the
Company and (ii) reached age fifty-five (55). For purposes of the preceding
sentence, service with an Affiliate shall be considered service with the
Company.



  (qq)   “Rule 16b-3” means Rule 16b-3 under the 1934 Act and any future rule or
regulation amending, supplementing, or superseding such rule.



  (rr)   “Section 16 Person” means a person subject to potential liability under
Section 16(b) of the 1934 Act with respect to transactions that involve equity
securities of the Company.



  (ss)   “Service-Based Restricted Stock” means Restricted Stock with
restrictions based only on the Participant’s continued service to the Company
and/or an Affiliate.



  (tt)   “Shares” means the whole shares of issued and outstanding regular
voting common stock, no par value, of the Company, whether presently or
hereafter issued and outstanding, and any other stock or securities resulting
from adjustment thereof as provided in 4.04, or the stock of any successor to
the Company that is so designated for the purposes of the Plan.



  (uu)   “Short-Term Incentive Award” means an Award pursuant to the STIP.



  (vv)   “STIP” means the Old National Bancorp Short-Term Incentive Plan for
Executive Employees, as set out in Appendix A, and as amended from time to time.
The terms of the STIP are part of the Plan as if fully set out herein.



  (ww)   “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection or tandem with a related Option, that is designated as an SAR
pursuant to Section 7.01.



  (xx)   “Subsidiary” means any corporation (including, without limitation, any
bank, savings association, financial institution, or financial services company)
in an unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain then owns
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in the chain.



  (yy)   “Tandem SAR” means an SAR that is granted in tandem with a related
Option, the exercise of which requires forfeiture of the right to exercise the
related Option with respect to an equal number of Shares and that is forfeited
to the extent that the related Option is exercised.



  (zz)   “Termination of Service,” “Terminates Service,” or any variation
thereof means a separation from service within the meaning of Code
Section 409A(a)(2)(A)(i).

Section 2.02. Rules of Interpretation. The following rules shall govern in
interpreting the Plan:



  (a)   Except to the extent preempted by United States federal law or as
otherwise expressly provided herein, the Plan and all Award Agreements shall be
interpreted in accordance with and governed by the internal laws of the State of
Indiana without giving effect to any choice or conflict of law provisions,
principles, or rules.



  (b)   The Plan and all Awards are intended to be exempt from or comply with
the requirements of Code Section 409A and all other applicable laws, and this
Plan shall be so interpreted and administered. In addition to the general
amendment rights of the Company with respect to the Plan, the Company
specifically retains the unilateral right (but not the obligation) to make,
prospectively or retroactively, any amendment to this Plan and any Award
Agreement or any related document as it deems necessary or desirable to more
fully address issues in connection with compliance with (or exemption from) Code
Section 409A. In no event, however, shall this section or any other provisions
of this Plan be construed to require the Company to provide any gross-up for the
tax consequences of any provisions of, or payments under, this Plan. Except as
may be expressly provided in another agreement to which the Company is bound,
the Company and its Affiliates shall have no responsibility for tax or legal
consequences to any Participant (or beneficiary) resulting from the terms or
operation of this Plan.



  (c)   Any reference herein to a provision of law, regulation, or rule shall be
deemed to include a reference to the successor of such law, regulation, or rule.



  (d)   To the extent consistent with the context, any masculine term shall
include the feminine, and vice versa, and the singular shall include the plural,
and vice versa.



  (e)   If any provision of the Plan shall be held illegal or invalid for any
reason, the illegality or invalidity of that provision shall not affect the
remaining parts of the Plan, and the Plan shall be interpreted and enforced as
if the illegal or invalid provision had never been included herein.



  (f)   The grant of Awards and issuance of Shares hereunder shall be subject to
all applicable statutes, laws, rules, and regulations and to such approvals and
requirements as may be required from time to time by any governmental authority
or securities exchange or market on which the Shares are then listed or traded.



  (g)   The descriptive headings and sections of the Plan are provided for
convenience of reference only and shall not serve as a basis for interpretation
of the Plan.

ARTICLE III.
ADMINISTRATION

Section 3.01. The Committee. The Committee shall administer the Plan and,
subject to the provisions of the Plan and applicable law, may exercise its
discretion in performing its administrative duties. The Committee shall consist
of not fewer than three (3) Directors, and Committee action shall require the
affirmative vote of a majority of its members. The members of the Committee
shall be appointed by, and shall serve at the pleasure of, the Board of
Directors. The Committee shall be composed solely of Directors who are both
(i) non-employee directors under Rule 16b-3 and (ii) outside directors under
Code Section 162(m)(3)(C)(ii).

Section 3.02. Authority of the Committee. Except as limited by law or by the
Articles of Incorporation or By-Laws of the Company, and subject to the
provisions of the Plan, the Committee shall have full power and discretion to
(a) select the Employees who shall participate in the Plan; (b) determine the
sizes and types of Awards; (c) determine the terms and conditions of Awards in a
manner consistent with the Plan; (d) construe and interpret the Plan, all Award
Agreements, and any other agreements or instruments entered into under the Plan;
(e) establish, amend, or waive rules and regulations for the Plan’s
administration; and (f) amend the terms and conditions of any outstanding Award
and applicable Award Agreement to the extent that such terms and conditions are
within the discretion of the Committee, subject to the provisions of this Plan
and any applicable law. Further, the Committee shall make all other
determinations that may be necessary or advisable for the administration of the
Plan. Each Award shall be evidenced by a written Award Agreement between the
Company and the Participant and shall contain such terms and conditions
established by the Committee consistent with the provisions of the Plan.
Notwithstanding the preceding provisions, the Committee shall not have any
authority to take any action with respect to an Award intended to constitute
Performance-Based Compensation that would disqualify it from being such. Except
as limited by applicable law or the Plan, the Committee may use its discretion
to the maximum extent that it deems appropriate in administering the Plan.

Section 3.03. Delegation by the Committee. The Committee may delegate all or any
part of its authority and powers under this Plan to one or more Directors or
officers of the Company; provided, however, the Committee may not delegate its
authority and powers (i) with respect to grants to Section 16 Persons, (ii) in a
way that would jeopardize the Plan’s satisfaction of Rule 16b-3, or (iii) with
respect to grants intended to constitute Performance-Based Compensation.

Section 3.04. Decisions Binding. All determinations and decisions made by the
Committee, the Board, or any delegate of the Committee pursuant to this Article
shall be final, conclusive, and binding on all persons, including the Company
and Participants.

ARTICLE IV.
SHARES SUBJECT TO THIS PLAN

Section 4.01. Number of Shares.



  (a)   Subject to adjustment as provided in Section 4.04 and any limitations
specified elsewhere in the Plan, the maximum number of Shares cumulatively
available for issuance under the Plan pursuant to (i) the exercise of Options,
(ii) the grant of Affiliated, Freestanding, and Tandem SARs, (iii) the grant of
Restricted Stock, (iv) the payment of Performance Units and Performance Shares,
and/or (v) the grant of Shares shall not exceed the sum of the following (the
“Aggregate Share Limit”):



  (i)   one million Shares, plus



  (ii)   any Shares covered by an award under this Plan or the 1999 Plan that
are forfeited or remain unpurchased or undistributed upon termination or
expiration of the award, plus



  (iii)   any Shares available for awards under the 1999 Plan on the date of its
termination.



  (b)   Shares covered by an Award granted under the Plan shall not be counted
as used unless and until they are actually issued and delivered to a Participant
and, therefore, the Aggregate Share Limit as of a given date shall not be
reduced by any Shares relating to prior awards that have expired or have been
forfeited or cancelled. If the Company pays the benefit provided by any Award
granted under the Plan to the respective Participant in cash, any Shares that
were covered by such Award will be available for issue or transfer hereunder.
Notwithstanding anything to the contrary contained herein:



  (i)   if Shares are tendered or otherwise used in payment of the Exercise
Price of an Option, the total number of Shares covered by the Option being
exercised shall count against the Aggregate Share Limit;



  (ii)   any Shares withheld by the Company to satisfy a tax withholding
obligation shall count against the Aggregate Share Limit;



  (iii)   the number of Shares covered by a SAR, to the extent that it is
exercised and settled in Shares, and whether or not Shares are actually issued
to the Participant upon exercise of the SAR, shall be considered issued or
transferred pursuant to the Plan and shall count against the Aggregate Share
Limit; and



  (iv)   in the event that the Company repurchases Shares with proceeds from the
exercise of an Option, those Shares will not be added to the Aggregate Share
Limit.

If, under the Plan, a Participant has elected to give up the right to receive
compensation in exchange for Shares based on their Fair Market Value, such
Shares will not count against the Aggregate Share Limit.



  (c)   Shares issued under the Plan may be authorized but unissued Shares,
treasury Shares, reacquired Shares (including Shares purchased in the open
market), or any combination thereof, as the Committee may from time to time
determine. Shares covered by an Award that are forfeited or that remain
unpurchased or undistributed upon termination or expiration of the Award may be
made the subject of further Awards to the same or other Participants.



  (d)   The total number of Shares actually issued or transferred by the Company
upon the exercise of Incentive Stock Options will not exceed One Million
(1,000,000) Shares.

Section 4.02. Restrictions on Shares. Shares issued upon exercise of an Award
shall be subject to the terms and conditions specified herein and to such other
terms, conditions, and restrictions as the Committee may determine or provide in
the Award Agreement. The Company shall not be required to issue or deliver any
certificates for Shares, cash, or other property before (i) the listing of such
Shares on any stock exchange (or other public market) on which the Shares may
then be listed (or regularly traded) and (ii) the completion of any registration
or qualification of such shares under federal, state, local, or other law, or
any ruling or regulation of any government body that the Committee determines to
be necessary or advisable. The Company may cause any certificate for Shares to
be delivered hereunder to be properly marked with a legend or other notation
reflecting the limitations on transfer of such Shares as provided in the Plan or
as the Committee may otherwise require. Participants, or any other persons
entitled to benefits under the Plan, must furnish to the Committee such
documents, evidence, data, or other information as the Committee considers
necessary or desirable for the purpose of administering the Plan. The benefits
under the Plan for each Participant and other person entitled to benefits
hereunder are to be provided on the condition that such Participant or other
person furnish full, true, and complete data, evidence, or other information,
and that he or she promptly sign any document reasonably requested by the
Committee. No fractional Shares shall be issued under the Plan; rather,
fractional shares shall be aggregated and then rounded to the next lower whole
Share.

Section 4.03. Shareholder Rights. Except with respect to Restricted Stock as
provided in Article VIII, no person shall have any rights of a shareholder
(including, but not limited to, voting and dividend rights) as to Shares subject
to an Award until, after proper exercise or vesting of the Award or other action
as may be required by the Committee, such Shares shall have been recorded on the
Company’s official shareholder records (or the records of its transfer agents or
registrars) as having been issued and transferred to the Participant. Upon
exercise of the Award or any portion thereof, the Company shall have a
reasonable period in which to issue and transfer the Shares to the Participant,
and the Participant shall not be treated as a shareholder for any purpose before
such issuance and transfer. No payment or adjustment shall be made for cash
dividends or other rights for which the record date is prior to the date on
which such Shares are recorded as issued and transferred in the Company’s
official shareholder records (or the records of its transfer agents or
registrars), except as provided herein or in an Award Agreement.

Section 4.04. Changes in Stock Subject to the Plan. In the event of any change
in the Shares by virtue of a stock dividend, stock split or consolidation,
reorganization, merger, spinoff, or similar transaction, the Committee shall, as
it deems appropriate, adjust (i) the aggregate number and kind of Shares
available for Awards, (ii) the number and kind of Shares subject to an Award,
(iii) the number of Shares available for certain Awards under the limits set
forth in Article XIII of this Plan and (iv) the terms of the Award to prevent
the dilution of Shares or the diminution of the Awards. Moreover, in the event
of any such transaction or event or in the event of a Change in Control, the
Committee, in its discretion, may provide in substitution for any or all
outstanding Awards under this Plan such alternative consideration (including
cash), if any, as it, in good faith, may determine to be equitable in the
circumstances and may require in connection therewith the surrender of all
Awards so replaced in a manner that complies with Code Section 409A. In
addition, for each Option or SAR with an Exercise Price greater than the
consideration offered in connection with any such transaction or event or a
Change in Control, the Committee may in its sole discretion elect to cancel such
Option or SAR without any payment to the person holding such Option or SAR. The
Committee’s determination pursuant to this Section shall be final and
conclusive, provided, however, no adjustment pursuant to this Section shall
(i) be made to the extent that the adjustment would cause an Award to violate
the requirements under Code Section 409A or (ii) change the One Hundred Thousand
Dollar ($100,000) limit on Incentive Stock Options first exercisable during a
year, as set out in Section 6.01.

Section 4.05. Shares Exempt from Minimum Vesting Requirements. Notwithstanding
any provision in the Plan to the contrary, up to 10% of Aggregate Share Limit,
as may be adjusted under Section 4.04 of this Plan, may be used for (i) Awards
granted under Articles VIII through X of this Plan that are not subject to the
one-year vesting requirements for performance-based Awards set forth in
Sections 8.04(a)(i), 9.04(a)(i) and 10.03(a)(i) of this Plan or the three-year
vesting requirements for service-based Awards set forth in Sections 8.04(a)(ii)
and 9.04(a)(ii) of this Plan and (ii) Awards of Shares granted pursuant to
Article XI of this Plan.

ARTICLE V.
ELIGIBILITY

Except as herein provided, individuals who are Employees shall be eligible to
participate in the Plan and be granted Awards. The Committee may, from time to
time and in its sole discretion, select the Employees to be granted Awards and
determine the terms and conditions with respect thereto each Award. In making
any such selection and in determining the form of an Award, the Committee may
give consideration to the functions and responsibilities of the Employee and the
Employee’s contributions to the Company or its Affiliates, the value of the
Employee’s services (past, present, and future) to the Company or its
Affiliates, and such other factors as it deems relevant.

ARTICLE VI.
STOCK OPTIONS

Section 6.01. Grant of Options. Subject to the terms and provisions of the Plan,
the Committee may grant Options to any Employee in such amounts as the Committee
may determine. The Committee may grant Incentive Stock Options, Nonqualified
Stock Options, or any combination thereof. The Committee shall determine the
number of Shares subject to each Option; subject to the express limitations of
the Plan, including Article XIII. Furthermore, no Participant may be granted
Incentive Stock Options under this Plan (when combined with incentive stock
options granted under any other plan of the Company or an Affiliate) that would
result in Shares with an aggregate Fair Market Value (determined as of the Grant
Date(s)) of more than One Hundred Thousand Dollars ($100,000) first becoming
exercisable in any one calendar year. To the extent that a purported Incentive
Stock Option would violate the limitation specified in the preceding sentence,
the Option shall be deemed a Nonqualified Stock Option.

Section 6.02. Option Award Agreement. Each Option shall be evidenced by an
Option Award Agreement that shall specify the Exercise Price, the number of
Shares to which the Option pertains, the Option Period, any conditions to
exercise of the Option, and such other terms and conditions as the Committee
shall determine. The Option Award Agreement also shall specify whether the
Option is intended to be an Incentive Stock Option or a Nonqualified Stock
Option. All grants of Options intended to constitute Incentive Stock Options and
related Award Agreements shall comply with the requirements of Code Section 422.

Section 6.03. Exercise Price. Subject to the provisions of this Section, the
Committee shall determine the Exercise Price under each Option.



  (a)   Nonqualified Stock Options. The per-Share Exercise Price under a
Nonqualified Stock Option shall be not less than one hundred percent (100%) of
Fair Market Value of a Share on the Grant Date.



  (b)   Incentive Stock Options. The per-Share Exercise Price under an Incentive
Stock Option shall be not less than one hundred percent (100%) of Fair Market
Value of a Share on the Grant Date; provided, however, if, on the Grant Date,
the Participant (together with persons whose stock ownership is attributed to
the Participant pursuant to Code Section 424(d)) owns securities possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries, the per-Share Exercise Price
shall be not less than one hundred ten percent (110%) of the Fair Market Value
of a Share on the Grant Date.



  (c)   Substitute Options. Notwithstanding the provisions of Subsections
(a) and (b), if the Company or an Affiliate consummates a transaction described
in Code Section 424(a) (e.g., the acquisition of property or stock from an
unrelated corporation), individuals who become Employees on account of such
transaction may be granted Options in substitution for options granted by such
former employer or recipient of services. If such substitute Options are
granted, the Committee, in its sole discretion and consistent with Code Section
424(a) and the requirements of Code Section 409A, may determine that such
substitute Options shall have an Exercise Price less than one hundred (100%) of
the Fair Market Value of the Shares to which the Options relate determined as of
the Grant Dates. In carrying out the provisions of this Section, the Committee
shall apply the principles contained in Section 4.04.

Section 6.04. Duration of Options. The Option Period with respect to each Option
shall commence and expire at such times as the Committee shall provide in the
Award Agreement, provided that:



  (a)   Options shall not be exercisable more than ten years after their
respective Grant Dates;



  (b)   Incentive Stock Options granted to an Employee who possesses more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or any Subsidiary, taking into account the attribution rules of Code
Section 422(d), shall not be exercisable later than five years after their
respective Grant Date(s); and



  (c)   Subject to the limits of this Article, the Committee may, in its sole
discretion, after an Option is granted, extend the option term, provided that
such extension is not an extension for purposes of Code Section 409A and the
guidance thereunder or, in the case of an Incentive Stock Option, a
modification, extension, or renewal for purposes of Code Section 424(h).

Section 6.05. Exercisability of Options. All Options granted under this Plan
shall be exercisable at such times, under such terms, and subject to such
restrictions and conditions as the Committee shall determine and specify in the
applicable Award Agreement. An Award Agreement for an Option may provide that
such Option becomes exercisable in the event of the Participant’s death,
disability or retirement or in connection with a Change in Control.

Section 6.06. Method of Exercise. Subject to the provisions of this Article and
the applicable Award Agreement, a Participant may exercise an Option, in whole
or in part, at any time during the applicable Option Period by giving written
notice to the Company of exercise on a form provided by the Committee (if
available). Such notice shall specify the number of Shares subject to the Option
to be purchased and shall be accompanied by payment in full of the total
Exercise Price by cash or check or such other form of payment as the Company may
accept. If permitted by the Committee or the applicable the Award Agreement,
payment in full or in part may also be made by:



  (a)   subject to any conditions or limitations established by the Committee,
delivering Shares already owned by the Participant and having a total Fair
Market Value on the date of such delivery equal to the total Exercise Price;



  (b)   to the extent permitted by law, the delivery of cash by a broker-dealer
pursuant to a Cashless Exercise;



  (c)   subject to any conditions or limitations established by the Committee,
the Company’s withholding of Shares from the Option having an aggregate Fair
Market Value at the time of exercise equal to the total Exercise Price pursuant
to a net exercise arrangement (it being understood that, solely for purposes of
determining the number of treasury shares held by the Company, the shares so
withheld will not be treated as issued and acquired by the Company upon such
exercise); or



  (d)   a combination of the foregoing;



  (e)   to the extent permitted by law, in any other manner then permitted by
the Committee.

No Shares shall be issued until full payment therefor has been made. A
Participant shall have all of the rights of a shareholder of the Company holding
the class of Shares subject to such Option (including, if applicable, the right
to vote the shares and the right to receive dividends) when the Participant has
given written notice of exercise, has paid the total Exercise Price, and such
Shares have been recorded on the Company’s official shareholder records (or the
records of its transfer agents or registrars) as having been issued and
transferred to the Participant.

Section 6.07. Restrictions on Share Transferability. In addition to the
restrictions imposed by Section 17.09 of the Plan, the Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable or appropriate, including, but not limited to, restrictions
related to applicable federal and state securities laws and the requirements of
any national securities exchange or market on which Shares are then listed or
regularly traded.

Section 6.08. Prohibition on Repricing of Stock Options. Except as permitted
under Section 4.04 of the Plan, the terms of any outstanding Option may not be
amended without shareholder approval to reduce the Exercise Price of such
outstanding Option or to cancel such outstanding Option in exchange for cash,
other Awards, or an Option or SAR with an exercise price that is less than the
Exercise Price of the original Option.

ARTICLE VII.
STOCK APPRECIATION RIGHTS

Section 7.01. Grant of SARs. Subject to the terms and conditions of the Plan,
the Committee, at any time and from time to time, may grant Affiliated SARs,
Freestanding SARs, Tandem SARs, or any combination thereof to any Employee in
such amounts as the Committee, in its sole discretion, shall determine. The
Committee, subject to the provisions of this Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under the Plan;
provided, however, the Exercise Price of a Freestanding SAR shall be not less
than one hundred percent (100%) of the Fair Market Value of a Share on the Grant
Date, and the Exercise Price of a Tandem SAR or an Affiliated SAR shall be equal
to the Exercise Price of the Option to which such SAR relates. The number of
Shares to which an SAR relates as well as the Exercise Price for an SAR shall be
subject to adjustment pursuant to Section 4.04.

Section 7.02. Exercise of Tandem SARs. Tandem SARs may be exercised for all or
part of the Shares subject to the related Option upon the surrender of the right
to exercise the equivalent portion of the Option. A Tandem SAR may be exercised
only with respect to the Shares for which its related Option is then
exercisable. The following requirements shall apply to all Tandem SARs: (i) the
Tandem SAR shall expire not later than the date on which the related Option
expires; (ii) the value of the payout with respect to the Tandem SAR shall be no
more than one hundred percent (100%) of the difference between the Exercise
Price of the underlying Option and one hundred percent (100%) of the Fair Market
Value of the Shares subject to the related Option at the time the Tandem SAR is
exercised; and (iii) the Tandem SAR shall be exercisable only when the Fair
Market Value of the Shares subject to the Option to which the Tandem SAR relates
exceeds the Exercise Price of such Option.

Section 7.03. Exercise of Affiliated SARs. An Affiliated SAR shall be deemed to
be exercised upon the exercise of the Option to which the Affiliated SAR
relates. Such deemed exercise of an Affiliated SAR shall not reduce the number
of Shares subject to the related Option.

Section 7.04. Exercise of Freestanding SARs. Freestanding SARs shall be
exercisable on such terms and conditions as the Committee, in its sole
discretion, shall specify in the applicable Award Agreement. An Award Agreement
for a Freestanding SAR may provide that such Freestanding SAR becomes
exercisable in the event of the Participant’s death, disability or retirement or
in connection with a Change in Control.

Section 7.05. SAR Award Agreement. Each SAR shall be evidenced by an Award
Agreement that specifies the exercise price, the expiration date of the SAR, the
number of SARs, any conditions on the exercise of the SAR, and such other terms
and conditions as the Committee, in its sole discretion, shall determine. The
Award Agreement shall also specify whether the SAR is an Affiliated SAR,
Freestanding SAR, Tandem SAR, or a combination thereof.

Section 7.06. Expiration of SARs. Each SAR granted under this Plan shall expire
upon the date determined by the Committee, in its sole discretion, as set forth
in the applicable Award Agreement. Notwithstanding the foregoing, the terms and
provisions of Section 6.04 also shall apply to Affiliated and Tandem SARs.

Section 7.07. Payment of SAR Amount. Upon exercise of an SAR, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying:



  (a)   the positive difference between the Fair Market Value of a Share on the
date of exercise and the Exercise Price; by



  (b)   the number of Shares with respect to which the SAR is exercised.

At the sole discretion of the Committee, such payment may be in cash, in Shares
that have a Fair Market Value equal to the cash payment calculated under this
Section, or in a combination of cash and Shares.

Section 7.08. Termination of SAR. An Affiliated SAR or Tandem SAR shall
terminate at such time as the Option to which such SAR relates terminates. A
Freestanding SAR shall terminate at the time provided in the applicable Award
Agreement, and under no circumstances more than 10 years from the Grant Date.

Section 7.09. Prohibition on Repricing SARs. Except as permitted under
Section 4.04 of the Plan, the terms of any outstanding SAR may not be amended
without shareholder approval to reduce the Exercise Price of such outstanding
SAR or to cancel such outstanding SAR in exchange for cash, other Awards, or an
Option or SAR with an exercise price that is less than the Exercise Price of the
original SAR.

ARTICLE VIII.
RESTRICTED STOCK

Section 8.01. Grants of Restricted Stock. Subject to the terms and provisions of
the Plan, including Article XIII, the Committee, at any time and from time to
time, may grant Shares of Restricted Stock to any Employee in such amounts as
the Committee, in its sole discretion, shall determine.

Section 8.02. Restricted Stock Award Agreement. Each Award of Restricted Stock
shall be evidenced by an Award Agreement, which shall specify the Period of
Restriction, the number of Shares granted, and the terms and conditions of the
Award. The Committee may, in its discretion, set Performance Targets in an Award
Agreement for Restricted Stock that must be satisfied for the restrictions on
some or all of the Shares to be released at the end of the Period of
Restriction.

Section 8.03. Restrictions on Transferability. Except as provided in
Section 17.09 or this Article, Shares of Restricted Stock may not be sold,
transferred, assigned, margined, encumbered, gifted, bequeathed, alienated,
hypothecated, pledged, or otherwise disposed of, whether by operation of law,
whether voluntarily or involuntarily or otherwise, until the end of the
applicable Period of Restriction.

Section 8.04. Other Restrictions. The Committee, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate in accordance with this Article.



  (a)   General Restrictions. The Committee may impose restrictions on
Restricted Stock based upon any one or more of the following criteria: (i) the
achievement of specific Performance Targets; provided that, except as provided
in Section 4.05, the Period of Restriction for such performance-based Shares of
Restricted Stock shall be at least one year (ii) vesting based on period of
service with the Company and any of its Subsidiaries; provided that, except as
provided in Section 4.05, the Period of Restriction for such service-based
Shares of Restricted Stock shall be at least three years, but the restrictions
may be removed ratably during the three-year period on an annual basis,
(iii) applicable federal or state securities laws, or (iv) any other basis
determined by the Committee, in its sole discretion.



  (b)   Section 162(m) Performance Restrictions. Notwithstanding any other
provision of this Section to the contrary, for purposes of qualifying grants of
Restricted Stock as Performance-Based Compensation, the Committee shall
establish restrictions based upon the achievement of pre-established Performance
Targets. If the Committee intends for any Share of Restricted Stock to qualify
as Performance-Based Compensation, the specific Performance Targets that must be
satisfied for the Period of Restriction to lapse or terminate shall be
established by the Committee on or before the latest date permissible to enable
the Restricted Stock to so qualify. In granting Restricted Stock that is
intended to qualify as Performance-Based Compensation, the Committee shall
follow any procedures that it determines to be necessary, advisable, or
appropriate to ensure such qualification.



  (c)   Legend on Certificates. The Committee, in its sole discretion, may
require the placement of a legend on certificates representing Shares of
Restricted Stock to give appropriate notice of such restrictions. For example,
the Committee may determine that some or all certificates representing Shares of
Restricted Stock shall bear the following legend:

THE SALE, PLEDGE, OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER UNDER FEDERAL AND STATE SECURITIES LAWS AND
UNDER THE OLD NATIONAL BANCORP AMENDED AND RESTATED 2008 INCENTIVE COMPENSATION
PLAN, AS SET FORTH IN AN AWARD AGREEMENT EXECUTED THEREUNDER. A COPY OF SUCH
PLAN AND SUCH AWARD AGREEMENT MAY BE OBTAINED FROM THE CORPORATE SECRETARY OF
OLD NATIONAL BANCORP.

Section 8.05. Removal of Restrictions. Except as otherwise provided in this
Article, as soon as practicable after the applicable Period of Restriction
lapses, Shares of Restricted Stock covered by an Award shall be subject to
release to the Participant. For Awards of Restricted Stock for which the
restrictions are based on the achievement of Performance Targets, the number of
Shares to be released shall be determined as a function of the extent to which
the applicable Performance Targets have been achieved and to the extent that the
Shares are not earned, they shall be forfeited. Notwithstanding any provision in
the Plan to the contrary, to the extent permitted under Code Section 409A and
Code Section 162(m) and the regulations thereunder without resulting in adverse
tax consequences, any Award Agreement for Restricted Stock may provide for the
earlier termination of restrictions on such Restricted Stock in the event of the
Participant’s death, disability or retirement or in connection with a Change in
Control.

Section 8.06. Dividends. Any grant of Shares of Restricted Stock may require
that any or all dividends or other distributions paid thereon during the
applicable Period of Restriction be either paid currently or automatically
deferred and reinvested in additional Shares of Restricted Stock, which may be
subject to the same restrictions as the underlying Award; provided, however,
that dividends or other distributions on Shares of Restricted Stock with
restrictions that lapse as a result of the achievement of Performance Targets
will be deferred until and paid contingent upon the achievement of the
applicable Performance Targets.

Section 8.07. Voting Rights. During the Period of Restriction, Participants
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the applicable Award Agreement
provides otherwise.

Section 8.08. Return of Restricted Stock to Company. On the date set forth in
the applicable Award Agreement, the Restricted Stock for which restrictions have
not lapsed by the last day of the Period of Restriction shall revert to the
Company and thereafter shall be available for the grant of new Awards.

ARTICLE IX.
RESTRICTED STOCK UNITS

Section 9.01. Grants of Restricted Stock Units. Subject to the terms and
provisions of the Plan, including Article XIII, the Committee, at any time and
from time to time, may grant Restricted Stock Units to any Employee in such
amounts as the Committee, in its sole discretion, shall determine.

Section 9.02. Restricted Stock Unit Award Agreement. Each Award of Restricted
Stock Units shall be evidenced by an Award Agreement, which shall specify the
Period of Restriction, the number of Restricted Stock Units (including the
number of Shares or cash to be delivered or paid upon the lapse of
restrictions), and the terms and conditions of the Award. The Committee may, in
its discretion, set Performance Targets in an Award Agreement for Restricted
Stock Units that must be satisfied for the restrictions on some or all of the
Shares to be delivered or cash to be paid at the end of the Period of
Restriction.

Section 9.03. Restrictions on Transferability. Except as provided in
Section 17.09 or this Article, Restricted Stock Units may not be sold,
transferred, assigned, margined, encumbered, gifted, bequeathed, alienated,
hypothecated, pledged, or otherwise disposed of, whether by operation of law,
whether voluntarily or involuntarily or otherwise.

Section 9.04. Other Restrictions. The Committee, in its sole discretion, may
impose such other restrictions on Restricted Stock Units as it may deem
advisable or appropriate in accordance with this Article.



  (a)   General Restrictions. The Committee may impose restrictions on
Restricted Stock Units based upon any one or more of the following criteria:
(i) the achievement of specific Performance Targets; provided that, except as
provided in Section 4.05, the Period of Restriction for such performance-based
Restricted Stock Units shall be at least one year (ii) vesting based on period
of service with the Company and any of its Subsidiaries; provided that, except
as provided in Section 4.05, the Period of Restriction for such service-based
Restricted Stock Units shall be at least three years, but the restrictions may
be removed ratably during the three-year period on an annual basis,
(iii) applicable federal or state securities laws, or (iv) any other basis
determined by the Committee, in its sole discretion.



  (b)   Section 162(m) Performance Restrictions. Notwithstanding any other
provision of this Section to the contrary, for purposes of qualifying grants of
Restricted Stock Units as Performance-Based Compensation, the Committee shall
establish restrictions based upon the achievement of pre-established Performance
Targets. If the Committee intends for any Restricted Stock Unit to qualify as
Performance-Based Compensation, the specific Performance Targets that must be
satisfied for the Period of Restriction to lapse or terminate shall be
established by the Committee on or before the latest date permissible to enable
the Restricted Stock Unit to so qualify. In granting Restricted Stock Units that
are intended to qualify as Performance-Based Compensation, the Committee shall
follow any procedures that it determines to be necessary, advisable, or
appropriate to ensure such qualification.

Section 9.05. Removal of Restrictions. Except as otherwise provided in this
Article, as soon as practicable after the applicable Period of Restriction
lapses, Restricted Stock Units covered by an Award shall be subject to release
to the Participant. For Awards of Restricted Stock Units for which the
restrictions are based on the achievement of Performance Targets, the number of
Shares to be delivered (or cash to be paid) shall be determined as a function of
the extent to which the applicable Performance Targets have been achieved and to
the extent that the Restricted Stock Units are not earned, they shall be
forfeited. Notwithstanding any provision in the Plan to the contrary, to the
extent permitted under Code Section 409A and Code Section 162(m) and the
regulations thereunder without resulting in adverse tax consequences, any Award
Agreement for Restricted Stock Units may provide for the earlier termination of
restrictions on such Restricted Stock Units in the event of the Participant’s
death, disability or retirement or in connection with a Change in Control.

Section 9.06. Dividends Equivalents. The Committee may, at the Grant Date of
Restricted Stock Units, provide for the payment of dividend equivalents to the
Participant either in cash or in additional Shares on current, deferred or
contingent basis; provided, however, that dividends or other distributions on
Restricted Stock Units with restrictions that lapse as a result of the
achievement of Performance Targets will be deferred until and paid contingent
upon the achievement of the applicable Performance Targets.

Section 9.07. Ownership. During the Period of Restriction, the Participant will
have no rights of ownership in the Shares subject to the Restricted Stock Units
and shall have no right to vote such Shares.

Section 9.08. Cancellation of Restricted Stock Units. On the date set forth in
the applicable Award Agreement, all Restricted Stock Units that have not been
earned or vested shall be forfeited and thereafter the Shares subject to such
forfeited Restricted Stock Units shall be available for the grant of new Awards.

ARTICLE X.
PERFORMANCE UNITS AND PERFORMANCE SHARES

Section 10.01. Grant of Performance Units/Shares. Subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Performance Units and/or Performance Shares to any Employee in such
amounts as the Committee, in its sole discretion, shall determine. The Committee
shall have complete discretion in determining the number of Performance Units
and Performance Shares granted to each Participant, subject to the express
limitations of the Plan, including Article XIII.

Section 10.02. Value of Performance Units/Shares. Each Performance Unit shall
have an initial value that is established by the Committee on or before the
Grant Date. Each Performance Share shall have an initial value equal to the Fair
Market Value of a Share on the Grant Date.

Section 10.03. Performance Objectives and Other Terms. The Committee shall set
performance objectives in its sole discretion which, depending on the extent to
which they are met, will determine the number or value of Performance Units or
Performance Shares, or both, that will be paid to the Participant. Each Award of
Performance Units or Performance Shares shall be evidenced by an Award Agreement
that shall specify the number of Performance Units or Performance Shares, the
Performance Period, the performance objectives, and such other terms and
conditions as the Committee, in its sole discretion, shall determine.



  (a)   General Performance Objectives. The Committee may set performance
objectives based upon (i) the achievement of Performance Targets; provided that,
except as provided in Section 4.05, the Performance Period for any Performance
Share or Performance Unit shall be at least one year, (ii) applicable Federal or
state securities laws, or (iii) any other basis determined by the Committee in
its sole discretion.



  (b)   Section 162(m) Performance Objectives. Notwithstanding any other
provision of this Section to the contrary, for purposes of qualifying grants of
Performance Units or Performance Shares to Covered Employees as
Performance-Based Compensation, the Committee shall establish the specific
Performance Targets applicable to Performance Units or Performance Shares. If
the Committee intends for any Performance Unit or Performance Share to qualify
as Performance-Based Compensation, the Performance Targets for any such Award
shall be set by the Committee on or before the latest date permissible to enable
the Performance Unit or Performance Share, as the case may be, to so qualify. In
granting Performance Units or Performance Shares to Covered Employees that are
intended to qualify as Performance-Based Compensation, the Committee shall
follow any procedures that it determines to be necessary, advisable, or
appropriate to ensure such qualification.

Section 10.04. Earning of Performance Units/Shares. After the applicable Period
of Restriction has ended, the holder of Performance Units or Performance Shares
shall be entitled to receive those Performance Units or Performance Shares, as
the case may be, earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the applicable Performance
Targets have been achieved. Notwithstanding any provision in the Plan to the
contrary, to the extent permitted under Code Section 409A and Code Section
162(m) and the regulations thereunder without resulting in adverse tax
consequences, any Award Agreement for Performance Shares or Performance Units
may provide for the earlier lapse of restrictions or other modifications in the
event of the Participant’s death, disability or retirement or in connection with
a Change in Control.

Section 10.05. Form and Timing of Payment of Performance Units/Shares. Each
Award Agreement for Performance Shares or Performance Units will specify the
time and manner of payment for any such Performance Shares or Performance Units
that have been earned. The Committee, in its sole discretion, may pay earned
Performance Units or Performance Shares in the form of cash, in Shares (which
have an aggregate Fair Market Value equal to the value of the earned Performance
Units or Performance Shares, as the case may be, determined as of the last day
of the applicable Performance Period), or a combination thereof.

Section 10.06. Dividend Equivalents. The Committee may, at the Grant Date of
Performance Shares, provide for the payment of dividend equivalents to the
Participant either in cash or in additional Shares on a contingent basis,
subject in all cases to deferral and payment on a contingent basis based on the
Participant’s earning of the Performance Shares with respect to which such
dividend equivalents are paid.

Section 10.07. Cancellation of Performance Units/Shares. On the date set forth
in the applicable Award Agreement, all Performance Units or Performance Shares
that have not been earned or vested shall be forfeited and thereafter shall be
available for the grant of new Awards.

ARTICLE XI.
SHARE GRANTS

Subject to the provisions of the Plan, including Article XIII and this Section,
the Committee may make an Award of Shares to any Employee in such amount as the
Committee, in its sole discretion, may determine. A grant pursuant to this
Section may be evidenced by a Share Award Agreement or such other document as
the Committee, in its sole discretion, determines to be appropriate; provided,
however, the Shares shall be freely transferable, and the Committee shall not
impose Performance Targets, a Period of Restriction, or any other conditions,
restrictions, or risks of forfeiture on the Award. Awards of shares pursuant to
this Section shall be subject to the withholding requirements of Article XV.

ARTICLE XII.
SHORT-TERM INCENTIVE AWARDS

The Committee may grant performance awards, payable in cash or Shares, pursuant
to the terms of the STIP, as set out in Appendix A.

ARTICLE XIII.
LIMITS ON AWARDS

Section 13.01. Limitation on Shares Issued Pursuant to Awards. Notwithstanding
any other provision of this Plan to the contrary, the Committee may not grant
Awards of Options, SARs, Shares of Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units or any grant of Shares pursuant to
Article XI that are intended to qualify as Performance-Based Compensation under
Code Section 162(m) to any Participant under this Plan during any three-year
calendar year period that would result in more than Five Hundred Thousand
(500,000) Shares being issued to such Participant. For purposes of this Section,
Shares issued pursuant to the 1999 Plan shall be deemed issued pursuant to this
Plan. The limitations of this Section shall be subject to adjustment as provided
in Section 4.04.

Section 13.02. Limitation on Cash Awards. Notwithstanding any other provision of
this Plan to the contrary, the Committee may not grant Awards payable in cash
that are intended to qualify as Performance-Based Compensation under Code
Section 162(m) to any Participant under this Plan during any three-year calendar
year period in which the payments with respect to such Awards would exceed Seven
Million Five Hundred Thousand Dollars ($7,500,000).

ARTICLE XIV.
AMENDMENT, TERMINATION, AND DURATION

Section 14.01. Amendment, Suspension, or Termination.



  (a)   The Board may supplement, amend, alter, or discontinue the Plan in its
sole discretion at any time and from time to time, but no supplement, amendment,
alteration, or discontinuation shall be made which would impair the rights of a
Participant under an Award theretofore granted without the Participant’s
consent, except that any supplement, amendment, alteration, or discontinuation
may be made to (i) avoid a material charge or expense to the Company or an
Affiliate, (ii) cause this Plan to comply with applicable law, or (iii) permit
the Company or an Affiliate to claim a tax deduction under applicable law. In
addition, subject to the provisions of this Section, the Board of Directors, in
its sole discretion at any time and from time to time, may supplement, amend,
alter, or discontinue this Plan without the approval of the Company’s
shareholders so long as any such amendment or alteration does not (i) expand the
types of awards eligible for grants or materially increase benefits accruing to
Participants under the Plan; (ii) materially increase the number of Shares
subject to the Plan (other than pursuant to Section 4.04); (iii) materially
increase the maximum number of Options, SARs, Shares of Restricted Stock,
Restricted Stock Units, Performance Units, Performance Shares, Shares, or
Short-Term Incentive Awards that the Committee may award to an individual
Participant under the Plan (other than pursuant to Section 4.04); (iv) 
materially expand the classes of persons eligible or modify the requirements for
participation in the Plan; (v) delete or materially limit Sections 6.08 and 7.09
of the Plan (prohibiting the repricing of Options or SARs); or (vi) otherwise
require approval by the shareholders of the Company in order to comply with
applicable law, the terms of a written agreement or the rules of the New York
Stock Exchange or, if the Shares are not traded on the New York Stock Exchange,
the principal national securities exchange upon which the Shares are traded or
quoted. The Committee may supplement, amend, alter, or discontinue the terms of
any Award theretofore granted, prospectively or retroactively, on the same
conditions and limitations (and exceptions to limitations) as apply to the Board
under the foregoing provisions of this Section, subject to any approval or
limitations the Board may impose.



  (b)   If permitted by Code Section 409A and Code Section 162(m), and the
regulations thereunder, without resulting in any adverse tax consequences, but
subject Section 14.01(c), in case of termination of employment by reason of
death, disability or retirement of a Participant, or in the case of a Change in
Control, an unforeseeable emergency or other special circumstances, the
Committee may, in its sole discretion, accelerate the exercisability of an
Option or SAR, accelerate the time at which any restrictions shall lapse or
remove any restrictions with respect to Shares of Restricted Stock and
Restricted Stock Units, and reduce or waive any Performance Targets or related
business criteria applicable to Performance Shares, Performance Units or
Short-Term Incentive Awards.



  (c)   Subject to Sections 6.08 and 7.09 of the Plan (prohibiting the repricing
of Options or SARs), the Committee may amend the terms of any Award granted
under this Plan prospectively or retroactively, except in the case of an Award
intended to qualify as Performance-Based Compensation (other than in connection
with the Participant’s death or disability, or a Change in Control) where such
action would result in the loss of the otherwise available exemption of the
award under Section 162(m) of the Code. In such case, the Committee will not
make any modification of the Performance Targets or the level or levels of
achievement with respect to such Award. Except as provided in Section 4.04 of
the Plan, no amendment of an Award shall impair the rights of the Participant
without his or her consent.

Section 14.02. Duration of The Plan and Shareholder Approval. The Plan shall
become effective on the Effective Date and shall terminate automatically ten
years thereafter, unless terminated pursuant to its terms before that time.
Notwithstanding the preceding sentence, termination of the Plan shall not affect
any Award granted before the date of termination, unless expressly provided in
the applicable Award Agreement or a duly adopted Plan amendment.

ARTICLE XV.
TAX WITHHOLDING

Section 15.01. Withholding Requirements. Prior to the delivery of any Shares or
cash pursuant to the payment or exercise of an Award, the Company shall have the
power and the right to deduct or withhold, or require a Participant to remit to
the Company, an amount sufficient to satisfy all federal, state, and local
income and employment taxes required to be withheld with respect to the payment
or exercise of such Award.

Section 15.02. Withholding Arrangements. The Committee, in its sole discretion
and pursuant to such procedures as it may specify from time to time, may permit
a Participant to satisfy such tax withholding obligation, in whole or in part,
by (i) electing to have the Company withhold otherwise deliverable Shares
(except in the case of exercises of Incentive Stock Options), or (i) delivering
to the Company Shares then owned by the Participant having a Fair Market Value
equal to the amount required to be withheld; provided, however, that any
            shares delivered to the Company shall satisfy the ownership
requirements specified in Section 6.06(a). In no event will the Fair Market
Value of the Shares withheld and delivered to satisfy applicable withholding
taxes in connection with the benefit provided under the Plan exceed the minimum
amount of taxes required to be withheld.1 The Fair Market Value of the Shares to
be withheld or delivered shall be determined as of the date that the taxes are
required to be withheld.

ARTICLE XVI.
CHANGE IN CONTROL

Section 16.01. Definition. For purposes of the Plan, a “Change in Control” shall
mean that the conditions or events set forth in any one or more of the following
subsections shall have occurred:



  (a)   the acquisition by any person (within the meaning of Section 13(d) of
the Securities Exchange Act of 1934 (“Act”)), other than the Company, a
subsidiary, and any employee benefit plan of the Company or a subsidiary, of
twenty-five percent (25%) or more of the combined voting power entitled to vote
generally in the election of the directors of the Company’s then outstanding
voting securities;



  (b)   the persons who were serving as the members of the Board of Directors
immediately prior to the commencement of a proxy contest relating to the
election of directors or a tender or exchange offer for voting securities of the
Company (“Incumbent Directors”) shall cease to constitute at least a majority of
the Board of Directors (or the board of directors of any successor to the
Company) at any time within one year of the election of directors as a result of
such contest or the purchase or exchange of voting securities of the Company
pursuant to such offer, provided that any director elected to the Board of
Directors, or nominated for election, by a majority of the Incumbent Directors
then still in office and whose nomination or election was not made at the
request or direction of the person(s) initiating such contest or making such
offer shall be deemed to be an Incumbent Director for purposes of this
Subsection (b);



  (c)   consummation of a merger, reorganization, or consolidation of the
Company, as a result of which persons who were shareholders of the Company
immediately prior to such merger, reorganization, or consolidation do not,
immediately thereafter, own, directly or indirectly and in substantially the
same proportions as their ownership of the stock of the Company immediately
prior to the merger, reorganization, or consolidation, more than fifty percent
(50%) of the combined voting power entitled to vote generally in the election of
directors of (i) the merged, reorganized, or consolidated company or (ii) an
entity that, directly or indirectly, owns more than fifty percent (50%) of the
combined voting power entitled to vote generally in the election of directors of
the company described in clause (i);



  (d)   a sale, transfer, or other disposition of all or substantially all of
the assets of the Company, which is consummated and immediately following which
the persons who were shareholders of the Company immediately prior to such sale,
transfer, or disposition, do not own, directly or indirectly and in
substantially the same proportions as their ownership of the stock of the
Company immediately prior to the sale, transfer, or disposition, more than fifty
percent (50%) of the combined voting power entitled to vote generally in the
election of directors of (i) the entity or entities to which such assets are
sold or transferred or (ii) an entity that, directly or indirectly, owns more
than fifty percent (50%) of the combined voting power entitled to vote generally
in the election of directors of the entities described in clause (i); or



  (e)   the shareholders of the Company approve a liquidation of the Company.

ARTICLE XVII.
MISCELLANEOUS

Section 17.01. Mistake of Fact. Any mistake of fact or misstatement of facts
shall be corrected when it becomes known by a proper adjustment to an Award or
Award Agreement.

Section 17.02. Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document, or other information which the person relying
thereon considers pertinent and reliable, and signed, made, or presented by the
proper party or parties.

Section 17.03. Notices. Any notice or document required to be given to or filed
with the Committee will be properly given or filed if hand delivered (and a
delivery receipt is received) or mailed by certified mail, return receipt
requested, postage paid, to the Committee at Box 718, Evansville, Indiana 47705.

Section 17.04. No Effect on Employment or Service. Neither the Plan, the grant
of an Award, or the execution of an Award Agreement shall confer upon any
Participant any right to continued employment by the Company or an Affiliate or
interfere with or limit in any way the right of the Company or an Affiliate to
terminate any Participant’s employment or service at any time, with or without
Cause. Employment with the Company and its Affiliates is on an at-will basis
only, unless otherwise provided by a written employment or severance agreement,
if any, between the Participant and the Company or Affiliate, as the case may
be. If there is any conflict between the provisions of the Plan and an
employment or severance agreement between a Participant and the Company or an
Affiliate, the provisions of such employment or severance agreement shall
control, including, but not limited to, the vesting and forfeiture of any
Awards.

Section 17.05. No Company Obligation. Unless required by applicable law, the
Company, an Affiliate, the Board of Directors, and the Committee shall not have
any duty or obligation to disclose material information to a record or
beneficial holder of Shares or an Award, and such holder shall have no right to
be advised of any material information regarding the Company or any Affiliate at
any time prior to, upon, or in connection with the receipt, exercise, or
distribution of an Award.

Section 17.06. Participation. No Employee shall have the right to be selected to
receive an Award, or, having been selected, to be selected to receive a future
Award. Participation in the Plan will not give any Participant any right or
claim to any benefit under the Plan, unless such right or claim has accrued
under the express terms of the Plan.

Section 17.07. Liability and Indemnification. No member of the Board, the
Committee, or any officer or employee of the Company or any Affiliate shall be
personally liable for any action, failure to act, decision, or determination
made in good faith in connection with the Plan. By participating in the Plan,
each Participant agrees to release and hold harmless the Company and its
Affiliates (and their respective directors, officers, and employees) and the
Committee from and against any tax liability, including, but not limited to,
interest and penalties, incurred by the Participant in connection with his
receipt of Awards under the Plan and the payment and exercise thereof. Each
person who is or shall have been a member of the Committee or the Board or
served as an officer of the Company or any of its Subsidiaries shall be
indemnified and held harmless by the Company against and from (i) any loss,
cost, liability, or expense (including, but not limited to, attorneys’ fees)
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan or any Award Agreement, and (ii) any and all
amounts paid by him or her in settlement thereof, with the Company’s prior
written approval, or paid by him or her in satisfaction of any judgment in any
such claim, action, suit, or proceeding against him or her; provided, however,
that he or she shall give the Company an opportunity, at the Company’s expense,
to handle and defend such claim, action, suit, or proceeding before he or she
undertakes to handle and defend the same on his or her own behalf. The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or By-Laws, by contract, as a matter of law or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.

Section 17.08. Successors. All obligations of the Company hereunder with respect
to Awards shall be binding on any successor to the Company, whether or not the
existence of such successor is the result of a Change in Control of the Company.
The Company shall not, and shall not permit its Affiliates to, recommend,
facilitate, or agree or consent to a transaction or series of transactions that
would result in a Change in Control of the Company unless and until the person
or persons or entity or entities acquiring control of the Company as a result of
such Change in Control agree(s) to be bound by the terms of the Plan insofar as
it pertains to Awards theretofore granted and agrees to assume and perform the
obligations of the Company hereunder.

Section 17.09. Nontransferability of Awards. Except as provided in Subsection
(a) or (b), no Award can be sold, transferred, assigned, margined, encumbered,
bequeathed, gifted, alienated, hypothecated, pledged, or otherwise disposed of,
whether by operation of law, whether voluntarily or involuntarily or otherwise,
other than by will or by the laws of descent and distribution. In addition, no
Award shall be subject to execution, attachment, or similar process. In no event
may any Award be transferred for value. Any attempted or purported transfer of
an Award in contravention of the Plan or an Award Agreement shall be null and
void ab initio and of no force or effect whatsoever. All rights with respect to
an Award granted to a Participant shall be exercisable during his or her
lifetime only by the Participant.



  (a)   Limited Transfers of Nonqualified Stock Options. Notwithstanding the
foregoing, the Committee may, in its sole discretion, permit the transfer of
Nonqualified Stock Options by a Participant to: (i) the Participant’s spouse,
any children or lineal descendants of the Participant or the Participant’s
spouse, or the spouse(s) of any such children or lineal descendants (Immediate
Family Members), (ii) a trust or trusts for the exclusive benefit of Immediate
Family Members, or (iii) a partnership or limited liability company in which the
Participant and/or the Immediate Family Members are the only equity owners,
(collectively, Eligible Transferees); provided, however, that, if the Committee
permits the transfer of Nonqualified Stock Options granted to the Participant,
the Committee may subsequently, in its sole discretion, amend, modify, revoke,
or restrict, without the prior consent, authorization, or agreement of the
Eligible Transferee, the ability of the Participant to transfer Nonqualified
Stock Options that have not been already transferred to an Eligible Transferee.
An Option that is transferred to an Immediate Family Member shall not be
transferable by such Immediate Family Member, except for any transfer by such
Immediate Family Member’s will or by the laws of descent and distribution upon
the death of such Immediate Family Member. Incentive Stock Options granted shall
not be transferable pursuant to this Subsection.



  (b)   Exercise by Eligible Transferees. If the Committee, in its sole
discretion, permits the transfer of Nonqualified Stock Options by a Participant
to an Eligible Transferee under Subsection (a), the Options transferred to the
Eligible Transferee must be exercised by such Eligible Transferee and, in the
event of the death of such Eligible Transferee, by such Eligible Transferee’s
executor or administrator only in the same manner, to the same extent, and under
the same circumstances (including, but not limited to, the time period within
which the Options must be exercised) as the Participant could have exercised
such Options. The Participant, or in the event of his or her death, the
Participant’s estate, shall remain liable for all federal, state, local, and
other taxes applicable upon the exercise of a Nonqualified Stock Option by an
Eligible Transferee.

Section 17.10. No Rights as Shareholder. Except as expressly provided in
Article VIII, no Participant (or any Beneficiary) shall have any of the rights
or privileges of a shareholder of the Company with respect to any Shares
issuable pursuant to an Award (or the exercise thereof), unless and until
certificates representing such Shares shall have been recorded on the Company’s
official shareholder records (or the records of its transfer agents or
registrars) as having been issued and transferred to the Participant (or his or
her Beneficiary).

Section 17.11. Funding. Benefits payable under this Plan to any person shall be
paid by the Company from its general assets. Shares to be distributed hereunder
shall be issued directly by the Company from its authorized but unissued Shares
or acquired by the Company on the open market, or a combination thereof. Neither
the Company nor any of its Affiliates shall be required to segregate on their
books or otherwise establish any funding procedure for any amount to be used for
the payment of benefits under this Plan. The Company or any of its Affiliates
may, however, in their sole discretion, set funds aside in investments to meet
any anticipated obligations under this Plan. Any such action or set-aside shall
not be deemed to create a trust of any kind between the Company or any of its
Affiliates and any Participant or other person entitled to benefits under the
Plan or to constitute the funding of any Plan benefits. Consequently, any person
entitled to a payment under the Plan will have no rights greater than the rights
of any other unsecured general creditor of the Company or its Affiliates.

Section 17.12. Compliance with Code Section 409A.



  (a)   To the extent applicable, it is intended that the Plan and any grants
made hereunder comply with (or be exempt from) the provisions of Code
Section 409A, so that the income inclusion provisions of Section 409A(a)(1) of
the Code do not apply to the Participants. This Plan and any grants made
hereunder will be administered in a manner consistent with this intent. Any
reference in this Plan to Code Section 409A will also include any regulations or
any other formal guidance promulgated with respect to such Section by the
U.S. Department of the Treasury or the Internal Revenue Service.



  (b)   Neither a Participant nor any of a Participant’s creditors or
beneficiaries will have the right to subject any deferred compensation (within
the meaning of Code Section 409A) payable under this Plan and grants hereunder
to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment. Except as permitted under Code
Section 409A, any deferred compensation (within the meaning of Code
Section 409A) payable to a Participant or for a Participant’s benefit under this
Plan and grants hereunder may not be reduced by, or offset against, any amount
owing by a Participant to the Company or any of its Subsidiaries.



  (c)   If, at the time of a Participant’s separation from service (within the
meaning of Code Section 409A), (i) the Participant is a specified employee
(within the meaning of Code Section 409A and using the identification
methodology selected by the Company from time to time) and (ii) the Company
makes a good faith determination that an amount payable hereunder constitutes
deferred compensation (within the meaning of Code Section 409A) the payment of
which is required to be delayed pursuant to the six-month delay rule set forth
in Code Section 409A in order to avoid taxes or penalties under Code
Section 409A, then the Company will not pay such amount on the otherwise
scheduled payment date but will instead pay it, without interest, on the tenth
business day of the seventh month after such separation from service.



  (d)   Notwithstanding any provision of the Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Code Section 409A, the Company reserves the right to make amendments to this
Plan and grants hereunder as the Company deems necessary or desirable to avoid
the imposition of taxes or penalties under Code Section 409A. In any case, a
Participant will be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on a Participant or for a Participant’s
account in connection with this Plan and grants hereunder (including any taxes
and penalties under Code Section 409A), and neither the Company nor any of its
affiliates will have any obligation to provide the Participant with any tax
gross-up or indemnify or otherwise hold a Participant harmless from any or all
of such taxes or penalties.

Section 17.13. Recoupment. The Plan will be administered in compliance with
Section 10D of the Act, any applicable rules or regulations promulgated by the
Securities and Exchange Commission or any national securities exchange or
national securities association on which the Shares may be traded, and any
Company policy adopted pursuant to such law, rules, or regulations (including,
without limitation, the Company’s Bonus Recoupment Policy). In its discretion,
moreover, the Committee may require repayment to the Company of all or any
portion of any Award if the amount of the Award was calculated based upon the
achievement of certain financial results that were subsequently the subject of a
restatement of the Company’s financial statements, the Participant engaged in
misconduct that caused or contributed to the need for the restatement of the
financial statements, and the amount payable to the Participant would have been
lower than the amount actually paid to the Participant had the financial results
been properly reported. This Section 17.13 will not be the Company’s exclusive
remedy with respect to such matters.

Section 17.14. Use of Proceeds. The proceeds received by the Company from the
sale of Shares pursuant to the Plan will be used for general corporate purposes.

OLD NATIONAL BANCORP

             
DATED:
      By:  

 
           
 
          Robert Jones, President and
Chief Executive Officer ATTEST:
       
By:
 
 
 

 
         

 
  Jeffrey L. Knight
Corporate Secretary and Chief Legal Counsel  

 



Appendix I-A

OLD NATIONAL BANCORP
SHORT-TERM INCENTIVE COMPENSATION PLAN
FOR KEY EXECUTIVES
ARTICLE I.
GENERAL PROVISIONS

Section 1.01. Establishment. The Company has established the Old National
Bancorp Short-Term Incentive Compensation Plan for Key Executives (“STIP”). The
STIP is part of the Old National Bancorp Amended and Restated 2008 Incentive
Compensation Plan (“Plan”), and the terms of the Plan are incorporated as part
of the STIP. The STIP is effective as of the date the Company’s shareholders
approve the Plan.

Section 1.02. Purpose. The purpose of the STIP is to advance the interests of
the Company and its Subsidiaries by providing an annual incentive bonus to be
paid to selected key Executive Employees based on the achievement of
pre-established quantitative performance goals. The Plan is a performance-based
compensation plan, as defined in Code Section 162(m), and payments under the
Plan are intended to qualify as Performance-Based Compensation.

ARTICLE II.
DEFINED TERMS.

Section 2.01. Definitions. For purposes of this document, unless another
definition is set out below, when the initial letter of a word (or each word in
a term) is capitalized, the term shall have the meaning specified in Article II
of the Plan. For purposes of this document, when the initial letter of the
following words (or each word in the following terms) is capitalized, the term
shall have the meaning specified below:



  (a)   “Executive Employee” means any key executive employee of the Company or
a Subsidiary, as determined by the Committee.



  (b)   “Participant” means, with respect to a calendar year, an Executive
Employee to whom the Committee has granted a Performance Award for the year.



  (c)   “Performance Award Payment” means the amount payable, in cash or Shares,
under a Performance Award, based on the achievement of Performance Targets.



  (d)   “Performance Period” means the calendar year.

ARTICLE III.
ADMINISTRATION

The Committee shall administer the STIP, and it shall have all powers and
authority necessary or appropriate to the fulfillment of its duties hereunder.
Except as limited by the express provisions of the Plan, the STIP, or
resolutions adopted by the Board, the Committee also shall have the authority
and discretion to interpret the STIP, to establish and revise rules and
regulations relating to the STIP, and to make any other determinations that it
believes necessary or advisable for administration of the STIP.

ARTICLE IV.
PERFORMANCE AWARDS

Section 4.01. Selection of Participants. The Committee shall have the authority
to grant Performance Awards to one or more Executive Employees.

Section 4.02. Award Criteria.



  (a)   Before March 31 of each calendar year for which it grants a Performance
Award, the Committee shall establish (i) the Performance Measures and
Performance Targets applicable to each Performance Award for that year and
(ii) an objective formula for computing the Performance Award Payment based on
such Performance Measures and Performance Targets. The Committee shall have sole
discretion to determine the Performance Measures and Performance Targets
applicable to each Performance Award and the formula for calculating the amount
of the Performance Award Payment. The Committee may establish a minimum level of
performance for Performance Award Payments to be made. In addition, the
Committee may establish minimum, target, and maximum Performance Targets, with
the size of the Performance Award based on the level attained. Once established,
Performance Targets, Performance Measures, and the related formula shall not be
changed during the Performance Period; provided, however, that the Committee
may, in its discretion, eliminate or decrease the amount of a Performance Award
Payment to any Participant.



  (b)   The Committee may impose conditions in addition to those imposed
pursuant to Subsection (a), including but not limited to a condition that the
Participant be employed by the Company or an Affiliate on the payment date
and/or a condition that the Participant be employed by the Company or an
Affiliate on the payment date and/or a condition that the Participant re-pay the
Award if he engages in prohibited competition with the Company or an Affiliate.

Section 4.03. Certification of Performance. As soon as practicable after the
Company’s audited financial statements are available for a Performance Period,
the Committee shall determine the Company’s performance in relation to the
Performance Targets for the Performance Period; and it shall certify in writing
the extent to which the Performance Targets were achieved.

Section 4.04. Performance Award Payments.



  (a)   Subject to the provisions of Subsection (b) and (c) and Section 4.05,
Performance Awards, as determined Committee in accordance with its
pre-established objective formula, shall be paid in cash or Shares. The
Performance Award Payment for a Performance Award shall be made by March 15 of
the calendar year following the calendar year in which the last day of the
Performance Period of the Performance Award occurs. Federal, state and local
taxes shall be withheld from the Performance Award Payment.



  (b)   Notwithstanding Subsection (a), the Committee may, in its discretion,
reduce or eliminate the amount of any Performance Award Payment, as it deems
appropriate.



  (c)   Notwithstanding any other provision of the STIP, under no circumstances
shall the Performance Award Payment amount for a Participant pursuant to the
STIP for a calendar year exceed the lesser of (i) two times the Participant’s
base salary for such year or (ii) Two Million Five Hundred Thousand Dollars
($2,500,000).

Section 4.05. Termination of Service. To receive a Performance Award Payment, a
Participant must be employed by the Company or an Affiliate on the last day of
the Performance Period. Notwithstanding the preceding sentence, if a Participant
Terminates Service before such date on account of his or her death, Disability,
or Retirement, the Committee may determine that the Participant shall be paid
all or a portion of the total Performance Award Payment that the Participant
would have received if he or she had been employed on the last day of the
Performance Period (based on the Company’s performance in relation to the
Performance Targets for the Performance Period), provided that any such
Performance Award Payment shall be paid on the Performance Award’s scheduled
payment date as set forth in Section 4.04(a). If the Participant is employed on
the last day of the calendar year, but was not employed during the entire
calendar year, the Participant shall receive a pro-rated payout for that part of
the year in which he or she was a Participant. If the Participant is deceased at
the time of a STIP payment, the payment shall be made to be the person or
persons in the first of the following classes in which there are survivors of
the Participant: (i) his or her spouse at the time of death; (ii) his or her
issue, per stirpes; (iii) his or her parents; (iv) the executor or administrator
of his or her estate.

ARTICLE V.
TERM

The STIP is contingent on approval of the Plan, of which the STIP is a part, by
the Company’s shareholders at the Company’s 2012 Annual Meeting of Shareholders,
and shall remain in effect until such time as it shall be terminated by the
Board of Directors of the Company or, if earlier, ten years after its approval
by the Company’s shareholders.

ARTICLE VI.
MISCELLANEOUS

Section 6.01. Amendment and Termination. The Committee may amend, suspend or
terminate the STIP at any time in its sole and absolute discretion. Any
amendment or termination of the STIP, however, shall not affect the right of a
Participant to receive any earned but unpaid Performance Award Payment. The
Committee may amend the STIP without shareholder approval, unless such approval
is necessary to comply with applicable laws, including provisions of the
Securities Exchange Act of 1934 and Code Section 162(m). Termination of the STIP
shall not affect any Awards previously granted.

Section 6.02. Section 162(m) Compliance. It is the intent of the Company that
awards made pursuant to the STIP constitute Qualified Performance-Based
Compensation. Accordingly, the STIP shall be interpreted in a manner consistent
with Code 162(m). If any provision of the STIP is intended to but does not
comply with, or is inconsistent with, the requirements of Code Section 162(m),
such provision shall be construed or deemed amended to the extent necessary to
conform to and comply with Section 162(m).

Section 6.03. Additional Payments. Nothing in the STIP precludes the Company
from making additional payments or special awards to Participants outside of the
Plan that may or may not qualify as Performance-Based Compensation, provided
that such payment or award does not affect the qualification of any incentive
compensation payable under the Plan as Performance-Based Compensation.

Section 6.04. Compliance with Code Section 409A. The STIP, together with the
Plan, constitutes the entire agreement between the parties with respect to the
subject matter hereof. The Company intends that the STIP be, at all relevant
times, compliant with (or exempt from) Code Section 409A and all other
applicable laws, and, if any Participant’s interests hereunder are subject to
Code Section 409A, the STIP shall be so interpreted and administered. In
addition to the general amendment rights of the Company with respect to the
Plan, the Company specifically retains the unilateral right (but not the
obligation) to make, prospectively or retroactively, any amendment to the STIP
or any related document as it deems necessary or desirable to more fully address
issues in connection with compliance with (or exemption from) Code Section 409A
and other laws. In no event, however, shall this section or any other provisions
of the STIP be construed to require the Company to provide any gross-up for the
tax consequences of any provisions of, or payments under, the STIP. Except as
may be provided in a separate agreement between the Company or an Affiliate and
a Participant, the Company and its Affiliates shall have no responsibility for
tax or legal consequences to any Participant (or the any Participant’s
beneficiaries) resulting from the terms or operation of the STIP or the Plan.

Section 6.05. Six-Month Delay in Payment. Notwithstanding anything in the STIP
or the Plan to the contrary, if at the time of any Participant’s separation from
service (as defined under Code Section 409A) with the Company or any Affiliate,
the Participant’s interests in the STIP are subject to Code Section 409A and the
Participant is a “specified employee” as defined in Code Section 409A, and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such separation from service is necessary in order to
prevent the imposition of any accelerated or additional tax under Code Section
409A, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to the Participant) until the date that is
six (6) months following the Participant’s separation from service with the
Company and any Affiliate (or the earliest date as is permitted under Code
Section 409A).

Section 6.06. Recoupment. The STIP and the Plan will be administered in
compliance with Section 10D of the Act, any applicable rules or regulations
promulgated by the Securities and Exchange Commission or any national securities
exchange or national securities association on which the Shares may be traded,
and any Company policy adopted pursuant to such law, rules, or regulations
(including, without limitation the Company’s Bonus Recoupment Policy). In its
discretion, moreover, the Committee may require repayment to the Company of all
or any portion of any Performance Award if the amount of the Performance Award
was calculated based upon the achievement of certain financial results that were
subsequently the subject of a restatement of the Company’s financial statements,
the Participant engaged in misconduct that caused or contributed to the need for
the restatement of the financial statements, and the amount payable to the
Participant would have been lower than the amount actually paid to the
Participant had the financial results been properly reported. This Section 6.06
will not be the Company’s exclusive remedy with respect to such matters.



  1   Changed to make it clearer that no more than the minimum amount required
to be withheld to satisfy taxes will be withheld.

